DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 5-8, 11-12, 15-18 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firminger et al. (US 2010/0241454) in view of Tran et al. (US 2018/0001184) and in further view of Thirugnanasundaram et al. (US 20150032724).

Regarding claim 1, Firminger teaches an artificial intelligence advisory system for textual analysis, the system comprising: at least a server, wherein the at least a server is configured to: 
receive at least a user input datum from a user client device ([0074] “one or more preferences provided by the user”, [0087]); 
an advisory module operating on the at least a server (F2:102, 120, [0095] see “Health care services matching unit), wherein the advisory module is configured to: 
receive at least an advisory input from an advisor client device ([0095]-[0096] “upon accepting a selected health-related services option from user, may solicit bids from potential service providers”, “service providers may be invited to … provide a health care service” wherein bid is an input to provide health advice to a requesting user); and 
generate at least an advisory instruction set ([0088]) as a function of the at least a user input datum and the at least an advisory input ([0099], [0103]); and 
an artificial intelligence advisor operating on the at least a server ([0099], wherein decision tree is artificial intelligence, F1:150), wherein the artificial intelligence advisor is configured to: 
generate at least a textual output as a function of the at least an advisory instruction ([0106], [0128], [0131]-[0132]) set and the at least a user input datum (F9:310, 900 (user datum), 902, [0135]); 
receive at least a user input as function of the at least a textual output ([0102], [0127], [0130]) through the user client device ([0075]) 
wherein the at least a user input includes text ([0097] “may accept "Huntingdon's chorea" an indication of at least one health-related status of an individual”; [0102] “a diabetes patient may input "type II diabetes" … a set of symptoms may be entered by a patient”); 
communicate the at least a user input to the advisory module 
determine an informational response for the user as a function of the at least a query; and provide the informational response to the user client devicethe at least a server ([0158]-[0159] “send back to the portal's interface a list of results from the search query”). 

Firminger does not explicitly teach, however Tran discloses receive at least a user input as function of the at least a textual output through the user client device via an instant messaging protocol of the at least a server and provide the informational response to the user client device through the instant messaging protocol of the at least a server ([0376], [0438], [0577]-[0479], [0593] “providing rapid feedback through instant messaging or emails”).
Further, Firminger teaches providing a user with a treatment paths (aka textual output) and receiving user’s feedback about the treatment path, which is construed to be analogous to the limitation “receive at least a user input as function of the at least a textual output”.  However, to merely obviate such reasoning, Tran discloses receive at least a user input as function of the at least a textual output ([0265]-[0266], [0278], [0283]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Firminger to include instant messaging protocol and receive at least a user input as function of the at least a textual output as disclosed by Tran.  Doing so would optimize accuracy of inference as well as transmit more relevant information (Tran [0245]) to help the system in confirming if the intervention was effective (Tran [0265]) and helps doctors earn the patient's respect and trust, set goals together with the patient (Tran [0593]).

Firminger does not explicitly teach, however Thirugnanasundaram discloses communicate the at least a user input to the advisory module through a parsing module ([0035], [0038]), wherein the parsing module is configured to classify ([0040]) a polarity of the text of the at least a user input ([0044], [0059]) and generate at least a query as a function of the at least a user input ([0048]-[0049]); determine an informational response for the user as a function of the at least a query ([0055], [0058]); and provide the informational response to the user client device ([0051]-[0053]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Firminger to include parsing and classification of text as disclosed by Thirugnanasundaram.  Doing so would help companies provide customers with desired products and services and provide better customer service (Thirugnanasundaram [0003]).
NOTE a positive or negative sentiment of the message is essentially a polarity of the topic and is explicitly disclosed, for example, in US 2013/017405 [0034], US 2019/0244175 [0072], [0096], US 2016/0360466 [0057] to help obviate such statement.

Regarding claim 11, Firminger teaches an artificial intelligence advisory method of textual analysis, the method comprising: receiving by at least a server at least a user input datum from a user client device; receiving by the at least a server at least an advisory input from an advisor client device; generating by the at least a server at least an advisory instruction set as a function of the at least a user input datum and the at least an advisory input; generating by the at least a server at least a textual output as a function of the at least an advisory instruction set and the at least a user input datum; receiving by the at least a server at least a user input as function of the at least a textual output through the user client device via an instant messaging protocol of the at least a server, wherein the at least a user input includes text communicating, the at least a user input to the advisory module through a parsing module, wherein the parsing module is configured to classify a polarity of the text of the at least a user input and generate at least a query as a function of the at least a user input determining an informational response for the user as a function of the at least a query; and providing the informational response to the user client device through the instant messaging protocol of the at least a server.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Firminger as modified teaches the artificial intelligence advisory system and the method, wherein the at least a server further comprises a diagnostic engine operating on the at least a server wherein the diagnostic engine is further configured to: 
record at least a biological extraction from the user (Firminger [0095]-[0096], [0127], Tran [0185], [0395], [0419], [0593]); and 
generate a diagnostic output based on the at least a biological extraction (Firminger [0095]-[0096], [0127], Tran [0424-[0431], [0437]).

Regarding claims 3 and 13, Firminger as modified teaches the artificial intelligence advisory system and the method, wherein the advisory module is further configured to receive a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least an element of diagnostic output data and at least a correlated advisory label (Tran [0169], [0280], [0501], [0504]).

Regarding claims 4 and 14, Firminger as modified teaches the artificial intelligence advisory system and the method, wherein the advisory module is further configured to generate the at least an advisory instruction set using a first machine-learning algorithm ([0280] “perform a pattern classification operation. The engine may be pre-trained with example data in these formats for those respective categories”, [0438] “preprocess and transform the user information, and use one or more machine learning techniques”) and the first training data (Tran [0504], [0509], [0512]-[0513]).

Regarding claims 5 and 15, Firminger as modified teaches the artificial intelligence advisory system and the method, wherein the advisory module is further configured to receive a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least an element of the user input data and at least a correlated second advisory label (Tran  [0504], [0509], [0512]-[0513], [0559], p.64).

Regarding claims 6 and 16, Firminger as modified teaches the artificial intelligence advisory system and the method, wherein the informational response comprises spiritual life coaching from an informed advisor (Tran [0288] “treatment(s) (e.g., chiropractic, radiation, holistic, psychological”, [0290] “different services for making psychological and behavioral inferences”, [0506], [0516], [0543]).

Regarding claims 7 and 17, Firminger as modified teaches the artificial intelligence advisory system and the method, wherein generating at least an advisory instruction set further comprises: 
generating a loss function of user-specific variables of the user (Firminger [0128]); and minimizing the loss function (Firminger [0095], [0100], [0145], [0167]).

Regarding claims 8 and 18, Firminger as modified teaches the artificial intelligence advisory system and the method, wherein parsing module is further configured to (Firminger [0080] “searching techniques to match health-related status input and/or health-related services selection with one or more appropriate health related services options”, [0156]-[0157], [0186], Tran [0307]) at least a textual output as a function of the at least a query (Firminger [0125], [0159], Tran [0265]-[0266], [0278], [0283], Thirugnanasundaram [0057]-[0059]).

Regarding claims 9 and 19, Firminger as modified teaches the artificial intelligence advisory system and the method, wherein the parsing module further comprises a language processing module configured to map the at least a user input datum to the at least a query (Firminger [0080], [0156]-[0157], [0186]).
Regarding claims 10 and 20, Firminger as modified teaches the artificial intelligence advisory system and the method further comprising updating by the advisory module the at least an advisory instruction set as a function of the at least a user input (Tran [0278], [0283]).

Response to Arguments
Applicant’s arguments, filed 08/31/2022, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 13, 2022